Case 1:20-cv-04900-WFK-LB Document 16 Filed 01/27/21 Page 1 of 2 PageID #: 242




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK

ILKB, LLC

                                               Plaintiff,    RULE 26(f) MEETING REPORT

                         - vs -
                                                             Civil Action No. 1:20-cv-04900
MATTHEW WHITWORTH and TRAINING PASSION
LLC,

                                               Defendant.


                                   RULE 26(f) MEETING REPORT

       Have the parties met and conferred? Yes, on January 27, 2021.

       Date the Rule 26(a)(1) initial disclosures were exchanged? February 1, 2021

                                           Proposed Discovery Plan

1. Deadline for parties to provide properly executed authorizations/releases: April 1, 2021.

2. Deadline to join new parties or amend the pleadings: May 13, 2021.

3. Should any changes be made in the limitations on discovery imposed under the Federal Rules

of Civil Procedure or by local rule? No.

4. Deadline to file any protective order: June 1, 2021.

5. The parties shall complete all fact discovery by: September 10, 2021.

6. The parties shall complete expert discovery, if necessary, by: November 8, 2021.

7. The parties shall file any pre-motion conference request by: December 10, 2021.

8. Should the Court hold an early settlement conference in this action? Yes.

9. Have the parties agreed to a plan regarding electronic discovery? Yes.



JOINT DISCOVERY PLAN – Page 1
Case 1:20-cv-04900-WFK-LB Document 16 Filed 01/27/21 Page 2 of 2 PageID #: 243




10. Do the parties consent to trial before a magistrate judge pursuant to 28 U.S.C. §636?5

(Answer no if any party declines to consent without indicating which party has declined). No



                                            Respectfully submitted:

   Dated: January 27, 2021.                 GORDON REES SCULLY MANSUKHANI, LLP

                                            By: s/ Peter G. Siachos
                                                Peter G. Siachos, NY Bar #4436168
                                                psiachos@grsm.com
                                                1 Battery Park Plaza, 28th Floor
                                                New York, NY 10004
                                                Phone: (973) 549-2527
                                                Fax: (973) 377-1911
                                                Attorneys for Plaintiff ILKB

   Dated: January 27, 2021.                EINBINDER & DUNN LLP

                                            By: s/ Michael Einbinder
                                                Michael Einbinder, NY Bar #
                                                 me@ed-lawfirm.com
                                                 112 Madison Ave., 8th Floor
                                                 New York, New York 10016
                                                 Phone: (212) 391-9500
                                                 Attorneys for Defendants




JOINT DISCOVERY PLAN – Page 2
